Citation Nr: 1600378	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-05 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, and if so, whether service connection is warranted.

2.  Entitlement to service connection for residuals of a right shoulder injury.

3.  Entitlement to service connection for a disability of the right arm.

4.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in September 2015.  A transcript of the hearing has been associated with the record.

The Board notes that service connection for residuals of a right shoulder injury was denied in a February 2011 rating decision.  The Board observes that relevant service treatment records dated in May 1972 and December 1973 were added to the record in September 2012.  These relevant service department records were in existence but not of record at the time of the February 2011 VA decision; therefore, regulation requires reconsideration, not reopening, of the previously denied claim.  See 38 C.F.R. § 3.156(c).  Accordingly, the issue is phrased above to reflect that the merits of the claim are considered.  

The issues of entitlement to service connection for diabetes mellitus, residuals of a right shoulder injury, a right arm disability, and ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In a February 2011 rating decision, the RO denied service connection for diabetes mellitus; the Veteran did not appeal.

2.  The evidence received since the February 2011 rating decision is not cumulative or redundant of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, and raises a reasonable possibility of so substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2011 rating decision is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 3.160(d), 20.1103 (2015). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board has determined that new and material evidence has been submitted to reopen the claim of entitlement to service connection for diabetes mellitus, no further discussion of the VCAA is necessary at this time.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, service connection was originally denied for diabetes mellitus in a February 2011 rating decision.  The RO determined that the Veteran's presence in Vietnam was not established to demonstrate exposure to herbicides, and that there was no nexus between the claimed diabetes mellitus and service.  

At the time of the January 2011 rating decision, the record contained service treatment records that are negative for evidence suggestive of diabetes mellitus.  

The record also contained service personnel records reflecting the Veteran's service as a fire control radar technician aboard the USS Bainbridge and the USS Gridley.  A response from the Defense Personnel Records Information Retrieval System (DPRIS) indicates that the 1971 command history for the USS Bainbridge was negative for any docking or transit of the inland waterways.  

The Veteran's statements were also of record, in which he related that he was part of a crew that transferred his ship's captain to the USS St. Paul for a meeting while anchored in Danang Harbor.  

As noted, service connection for diabetes mellitus was denied, in part, because there was no evidence establishing exposure to herbicides during service.  Evidence received in support of the Veteran's claim to reopen includes his September 2015 hearing testimony.  During his hearing, the Veteran testified that the USS Bainbridge was anchored in Danang Harbor in approximately June 1970, and that he and others from the ship went ashore to shop at the post exchange and commissary.  The record did not previously contain evidence indicating that the Veteran was present ashore at Danang.  Presuming the credibility of the Veteran's report of such, the Board finds that new and material evidence has been received.  Accordingly, the claim must be reopened.  The reopened claim is addressed in the remand below.



ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for diabetes mellitus is granted.  


REMAND

With respect to the reopened claim of entitlement to service connection for diabetes mellitus and the claim for ischemic heart disease, the Board observes that during his September 2015 hearing, the Veteran testified that he had gone ashore at Danang while the USS Bainbridge was anchored in the harbor in approximately June 1970.  The Board notes that, while command histories for 1971 were searched, no such search has been conducted for the period in 1970 most recently identified by the Veteran.  As such a search might reveal evidence that the Veteran's ship was anchored in Danang harbor, or that he went ashore there, additional action is warranted.  Moreover, as this action might demonstrate presumptive exposure to herbicides during service, appellate consideration of the Veteran's claim of entitlement to service connection for ischemic heart disease, a condition subject to presumptive service connection under 38 C.F.R. § 3.309(e), must be held in abeyance pending completion of the development directed below.

Regarding the claims of entitlement to service connection for right shoulder and arm disabilities, a VA examination was conducted in September 2012, and the examiner reviewed the claims file and provided an opinion in March 2013.  She concluded that the claimed right shoulder, arm, and elbow conditions were not the result of injury in service.  She stated that she was unable to find documentation in the available medical records of an ongoing shoulder and elbow condition since a soft tissue injury during service in 1973.  The Board notes that the Veteran has reported that he sought treatment directly following service for right shoulder complaints, and that he was intermittently seen for such complaints over the years since service.  Considering the examiner's rationale, it is unclear whether she considered the Veteran's competent statements suggesting continuity of symptoms in reaching her conclusion.  Clarification should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency or agencies and request that command histories be searched for any indication that the USS Bainbridge was anchored in Danang Harbor during 1970.  

Contact the appropriate agency or agencies and request deck logs for the USS Bainbridge for the period from May through July 1945. 

Any records obtained, as well as all correspondence pertaining to this request, should be associated with the record.

All attempts to fulfill this development should be documented.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Return the claims file to the physician who conducted the September 2012 examination and rendered the March 2013 opinion.  The examiner is asked to review the claims file (including the discussion in this remand).

If the September 2012 examiner is unavailable, the claims file should be forwarded to a similarly qualified practitioner for the quested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, such should be scheduled.

Following review of the claims file (and examination of the Veteran only if deemed necessary), the examiner must provide opinions as to whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present disorder of the right shoulder or arm is related to any disease or injury in service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Review of the entire record is required; however, the examiner's attention is invited to Veteran's statements of record and his testimony reflecting that he sought treatment directly after separation from service and in the years thereafter.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the addendum/examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Review the record to ensure that all necessary development has been completed.  If additional VA examinations are indicated by the record, such should be carried out prior to recertification to the Board.

5.  Readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


